Citation Nr: 1641199	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for lower left extremity radiculopathy secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had active service from March 1978 to June 1992.  He served with the Air Force.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran requested a videoconference hearing; however, he withdrew this request in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the case must be remanded since the record is incomplete and the VA examination is inadequate.

The Veteran asked for the treatment records at the Eglin VA Clinic and the Pensacola VA Medical Center (VAMC) to be considered in his claim as he has had no treatment outside of VA since he separated from service.  See VA 21-4138 received September 2012.  To date, only the Eglin treatment records from February to August 2009 have been associated with the record.  There is no evidence that ongoing records or Pensacola VAMC records have been sought.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all outstanding VA records.

Regarding the February 2010 VA examination, the clinician stated that there was no medical documentation to support chronicity of the condition or continuity of care, and implied that there is a 25 year gap between in-service complaints and the current claimed disability.  See VA Examination received February 2010.
The Veteran admittedly did not seek any treatment for the claimed disabilities from the time he separated service until he first sought VA treatment in 2009, so there is understandably no documented medical evidence during that period.  However, he has reported having persistent symptoms since service, which must be considered as competent evidence.

As for the clinician's statement that there was no chronicity of the condition, a November 1983 service treatment record shows the Veteran reported having had intermittent low back pain for one year and the assessment was chronic low back strain.  See page 14 of Medical Treatment Record - Government Facility received September 2009.  The record also contains a September 2001 service treatment record from the Veteran's Reserve service in which the Veteran complained of periodic low back pain that radiated to his legs.  See page 14 of STR - Medical. 

Thus, it is unclear from the opinion and rationale whether the clinician did not fully consider the evidence, did not have all of the available evidence to review, or simply did not adequately explain why chronicity was not shown.  

In any event additional development to include a supplemental opinion is needed before the claim is ready to be adjudicated on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all treatment records from the Eglin VA Clinic since August 2009, and treatment records from the Pensacola VAMC.

2.  Then make the Veteran's electronic claims file and a copy of this remand available for review for the purpose of providing supplemental opinions.  A notation that the records were reviewed should be included in the report.  If the clinician finds an examination is necessary, then one should be scheduled.

a) Based on a review of the record with consideration to the Veteran's contentions, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disorder had its onset in service or is otherwise related to his service.

b) If a low back disorder is as likely as not related to service, opine whether the Veteran at least as likely as not (50 percent probability or greater) has left lower extremity radiculopathy that is caused or aggravated by a low back disorder.  

c) The clinician should also opine whether the Veteran at least as likely as not (50 percent probability or greater) has left lower extremity radiculopathy that is directed related to service to include the complaints of radiating back pain to the leg noted in service treatment records dated in September 1985.  

d) An adequate explanation of the rationale is needed, citing to supporting factual data and medical evidence as deemed appropriate.  The clinician is advised that the Veteran is competent to report symptoms such, and that his reports must be considered in formulating the requested opinions.  If an opinion cannot be provided without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

